19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                     Pg 1 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                     Pg 2 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                     Pg 3 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                     Pg 4 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                     Pg 5 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                     Pg 6 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                     Pg 7 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                     Pg 8 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                     Pg 9 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 10 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 11 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 12 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 13 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 14 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 15 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 16 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 17 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 18 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 19 of 20
19-12834-smb   Doc 28   Filed 12/12/19 Entered 12/13/19 12:39:52   Main Document
                                    Pg 20 of 20
